UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.: 000-53739 MASS HYSTERIA ENTERTAINMENT COMPANY, INC. (Exact name of registrant as specified in its charter) Nevada 20-3107499 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8899 Beverly Blvd, Suite 710 Los Angeles, CA 90048 (Address of principal executive offices) Issuer’s telephone number: (310) 285-7800 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of October 22, 2012, 524,316,722shares of our common stock were outstanding. MASS HYSTERIA ENTERTAINMENT COMPANY, INC. FORM 10-Q August 31, 2012 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements F-1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3. Quantitative and Qualitative Disclosures About Market Risk 4 Item 4 Control and Procedures 4 PART II OTHER INFORMATION Item 1 Legal Proceedings Item 1A Risk Factors 6 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 6 Item 3. Defaults Upon Senior Securities 6 Item 4. Mine Safety Disclosures 6 Item 5. Other Information 6 Item 6. Exhibits 7 SIGNATURES 8 ITEM 1 –FINANCIAL INFORMATION MASS HYSTERIA ENTERTAINMENT COMPANY, INC. (A Development-Stage Company) BALANCE SHEETS As of August 31, 2012 and November 30, 2011 (Unaudited) August 31, November 30, Assets Current Assets Cash $ $ Accounts receivable, net of allowances for doubtful accounts of $31,616 and $25,000, respectively - - Other assets Total current assets Intangible assets, net Film costs Total Assets $ $ Liabilities and Stockholders’ Deficit Current Liabilities Accounts payable $ $ Accrued liabilities (Note 4) Accrued payroll Short-term debt (Note 5) Short-term convertible debt, net of discount of $48,390 and $41,486, respectively (Note 5) Derivative liability (Note 5) Total current liabilities Convertible long-term debt, net of discount of $46,700 and $61,711, respectively (Note 5) Stand ready obligation Total Liabilities Stockholders’ Deficit Series A Preferred stock, $0.00001 and $ 0.001 par value, respectively 10,000,000 shares authorized; 10,000 issued and outstanding - 10 Common stock, $0.00001 and $ 0.001 par value, respectively, 2,000,000,000 and 300,000,000 shares authorized, respectively; 474,731,356 and 108,431,950 shares issued and outstanding as of August 31, 2012 and November 30, 2011, respectively. Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ See notes to financial statements F-1 MASS HYSTERIA ENTERTAINMENT COMPANY, INC. (A Development-Stage Company) STATEMENTS OF OPERATIONS Three and Nine Months Ended August 31, 2012 and 2011, and for the period from Inception to August31, 2012 (Unaudited) Three Months Ended August 31, Nine Months Ended August 31, For the Period from August 5, 2009 (Inception) to August 31, Revenue $
